Citation Nr: 0906975	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-24 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a compensable evaluation for chronic sinusitis 
and entitlement to an evaluation in excess of 10 percent for 
allergic rhinitis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1979 to 
April 2002.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the St. Paul, 
Minnesota, Department of Veterans Affairs (VA) Regional 
Office (RO).

In an August 2006 Decision Review Officer decision, the 
Veteran received a 10 percent evaluation.  However, he did 
not withdraw his appeal.  In AB v. Brown, 6 Vet. App. 35 
(1993), the U.S. Court of Appeals for Veterans Claims held 
that, on a claim for an original or increased rating, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy, even if partially 
granted, where less than the maximum benefit available is 
awarded.  Thus, this appeal continues.

The Board also notes that through out the processing of this 
appeal, indeed from the grant of service connection, the 
disabilities of allergic rhinitis and chronic sinusitis have 
been referred to together.  For the purpose of consistency 
the Board has continued that practice in this decision.


FINDINGS OF FACT

1. The Veteran's chronic sinusitis is not shown to have been 
manifested by any incapacitating episodes requiring prolonged 
(lasting four to six weeks) antibiotic treatment, or three to 
six non-incapacitating episodes per year characterized by 
headaches, pain, and purulent discharge or crusting.

2. The Veteran's allergic rhinitis is not shown to be 
manifested by polyps.




CONCLUSION OF LAW

The criteria for a compensable evaluation for chronic 
sinusitis and the criteria for an evaluation in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 
4.7, 4.97, Diagnostic Code (DC's) 6510, 6522 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. § Part 4.  In determining the level of impairment, 
the disability must be considered in the context of the 
entire recorded history, including service treatment records.  
38 C.F.R. § 4.2.  An evaluation of the level of disability 
present must also include consideration of the functional 
impairment of the veteran's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10.  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  38 C.F.R. § 4.2; Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  It is noted that in 
Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that "staged ratings are appropriate for an increased-rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings."  Nonetheless, as 
demonstrated below, the Board finds that "staged ratings" 
are not appropriate in this case.  During the rating period 
on appeal, the Veteran's disabilities have been appropriately 
rated.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

By way of procedural background, service connection for 
chronic allergic sinusitis/rhinitis was granted in 2002 with 
a noncompensable evaluation under DC 6522.  The Veteran filed 
a claim for an increased rating in July 2005.

In the March 2006 rating decision that evaluation was 
continued.  In an August 2006 decision, the RO granted a 10 
percent evaluation for the Veteran's chronic allergic 
sinusitis/rhinitis under DC 6510 effective to the date of 
claim.  The August 2007 supplemental statement of the case 
(SSOC) continued that 10 percent evaluation, citing the 
criteria of DC 6522.  The Veteran contends that his chronic 
allergic sinusitis and rhinitis are worse than the current 
evaluations contemplate.

The Veteran submitted a December 2004 private physician 
record.  The physician noted the Veteran suffered from nasal 
allergies and year round symptoms of nasal congestion which 
was worse in the spring and fall.  He obtained little relief 
from Claritin, Zyrtec or Nasonex.  Upon examination the 
physician noted the turbinates were swollen and slightly pale 
with a clear discharge.  The examiner diagnosed allergic 
rhinitis, and did not diagnose sinusitis.

The Veteran was afforded a VA respiratory examination in 
September 2005.  The examiner found nasal mucosa swollen but 
not inflamed, moderately clear mucous, sinuses that appeared 
normal, and a normal pharynx. 

Another private May 2006 medical report described the 
Veteran's condition as having the symptoms of nasal 
congestion, runny nose, watery eyes, sneezing and dry throat.  
This report noted he had used only over-the-counter 
medications and had had no significant sinus infections.  He 
underwent allergen testing.

In an August 2006 statement, the Veteran described having 
multiple "episodes" of sinusitis and rhinitis throughout 
the year, having congestion and sinus headaches, and needing 
weekly allergy shots. 

The Veteran was afforded another VA examination in July 2007.  
Again it was noted the Veteran needed weekly allergy shots 
and had been receiving them for the past year.  He was taking 
medication to reduce his symptoms, but continued to have 
rhinitis year round.  The nasal congestion and runny nose 
continued as well, and he experienced headaches every other 
day, lasting up to 2 to 4 hours.  The examiner reported the 
Veteran was able to work.  Upon objective examination the 
Veteran had a mild septal deviation, without obstruction, 
mild-to-moderate mucosal edema and watery rhinorrhea.  The 
examiner noted that the Veteran suffered from rhinitis 
symptoms throughout the year.

In the August 2007 supplemental statement of the case the RO 
continued the Veteran's 10 percent evaluation, specifically 
noting that the 10 percent was assigned for a greater than 50 
percent obstruction of nasal passage on both sides, the 
criteria under DC 6522.

In a September 2007 VA examination afforded largely for 
another disability, the Veteran reported his allergy shot 
therapy had much improved his allergic rhinitis and decreased 
episodes of sinusitis.  He denied any episodes of sinusitis 
within the last year.

As explained above, the Veteran is receiving a 10 percent 
evaluation for his chronic allergic sinusitis/rhinitis under 
DC 6510 and DC 6522.  Under the general rating formula for 
sinusitis, encompassing DC's 6510 through 6514, a 
noncompensable rating is awarded sinusitis detected by x-ray 
only, while a 10 percent disability rating is awarded for 
sinusitis manifested by one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or by three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 30 
percent disability rating is awarded for sinusitis manifested 
by three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or by more than six non- incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
DC 6510.  An incapacitating episode of sinusitis is 
specifically defined in the regulations as one requiring bed 
rest and treatment by a physician.  38 C.F.R. § 4.97.

Under DC 6522, a 10 percent rating is assigned for allergic 
or vasomotor rhinitis without polyps but with greater than 50 
percent obstruction of nasal passages on both sides or 
complete obstruction on one side.  A 30 percent rating is 
assigned for allergic or vasomotor rhinitis with polyps.  See 
38 C.F.R. § 4.97, DC 6522.  

The Board notes that VA has no specific prohibition from 
providing separation ratings for sinusitis and allergic 
rhinitis under DC's 6510 and 6522, as long as the symptoms do 
not overlap.  61 Fed. Reg. 46720-02 (Sept. 5, 1996).

Where the schedular criteria does not provide for a 
noncompensable evaluation, such an evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

In regards to the Veteran's sinusitis, the findings on all 
examinations and treatment records do not show the Veteran's 
sinusitis is severe enough to warrant a compensable rating.  
The VA examiners and the private physicians did not observe 
crusting or purulent discharge.  His medical records do not 
show any incapacitating episodes requiring prolonged 
antibiotic treatment or at least three non-incapacitating 
episodes of sinusitis per year.  

As reflected by the July 2007 VA examination report, the 
Veteran has multiple episodes of allergic rhinitis symptoms 
per year, as described by the Veteran himself.  The Veteran 
is not competent to correlate his allergic rhinitis symptoms 
as episodes of sinusitis, and there is no competent evidence 
indicating that the Veteran has manifested any incapacitating 
episodes of sinusitis requiring prolonged antibiotic 
treatment or at least three non-incapacitating episodes of 
sinusitis per year.  

This is further supported by the fact that the Veteran stated 
in September 2007 that he had not any episodes of sinusitis 
in the previous year nor is there any evidence of record of a 
physician or health care provider prescribing prolonged 
antibiotic treatment for any episodes of sinusitis, or 
providing at least three treatments for sinusitis.  The Board 
also notes that even though the Veteran reported headaches 
with his sinus episodes in 2006, there was no evidence of 
crusting or purulent discharge as stated above.  The 
conjunction "and" in DC 6510 requires that headaches, as 
distinct from and in addition to pain and purulent discharge 
or crusting, be manifest for the Veteran to warrant a higher 
rating for sinusitis.  Accordingly, the preponderance of the 
evidence is against a compensable rating under DC 6510 for 
any time during the appeal period.

Turning to the Veteran's chronic allergic rhinitis, the Board 
finds there is no competent evidence of record indicating 
that the service-connected disability is manifested by 
sufficient symptomatology to warrant an evaluation in excess 
of 10 percent.  The Veteran has reported the consistent 
presence of nasal congestion and a runny nose, but there is 
no indication in the objective evidence of record that the 
Veteran has nasal polyps.  No polyps were exhibited during 
any of the VA examinations or the private examination 
reports, which overall, does not present symptomatology to 
warrant a rating in excess of 10 percent.  In sum, the 
evidence does not indicate a rating in excess of 10 percent 
is warranted for allergic rhinitis for any time during the 
appeal period.

The Board has also considered whether any alternate 
diagnostic codes might afford the Veteran an increased rating 
in the present case.  The Board has considered the 
application of DC's 6523 and 6524.  However, the Veteran has 
not been shown to have bacterial rhinitis or granulomatous 
rhinitis and, in any event, is not service-connected for such 
disorders.  Thus, he is not entitled to an increased rating 
under those diagnostic codes.

The evidence does not suggest that extraschedular rating 
consideration is warranted.  The Board does not have the 
authority to assign, in the first instance, a higher rating 
on an extraschedular basis under 38 C.F.R. § 3.321(b)(1), and 
given the circumstances of this case, there is no basis to 
refer the matter to designated VA officials.  Bagwell v. 
Brown, 9 Vet. App. 377 (1996).  Extraschedular ratings under 
38 C.F.R. § 3.321(b)(1) are limited to cases in which there 
is an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular rating standards.  
There is no showing that the Veteran's sinusitis/rhinitis 
required any hospitalization.  Further, there is no objective 
evidence that this service-connected disability provides any 
marked interference with employment beyond what is already 
considered in the currently assigned rating.  See generally, 
38 C.F.R. § 4.1 (disability ratings are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity).  Furthermore, the 
Board finds no aspects of disability not contemplated by the 
schedular criteria.  See Thun v. Peake, 22 Vet. App. 111, 
114-15 (2008).

In summary, the symptomatology which would allow for the 
assignment of a higher disability rating for the Veteran's 
service-connected chronic allergic sinusitis/rhinitis is not 
present.  In evaluating the merits of this claim, the Board 
finds the disability ratings currently assigned adequately 
reflect the functional impairment the Veteran has associated 
with this service-connected sinusitis/rhinitis.  Based on the 
foregoing, the Board finds the Veteran is not entitled to an 
evaluation in excess of 10 percent for service-connected 
sinusitis/rhinitis, and the benefit-of-the-doubt is not for 
application.  See Gilbert, 1 Vet. App. at 55.

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The RO provided the appellant 
pre-adjudication notice by letters dated in July 2005 and 
October 2005.  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a July 2005 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected allergic rhinitis and chronic sinusitis, the 
evidence must show that his condition "ha[d] worsened enough 
to warrant the payment of a greater evaluation."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
March 2006 rating decision explained the criteria for the 
next higher disability rating available for allergic rhinitis 
and chronic sinusitis under the applicable diagnostic code.  
The Board notes that the Veteran demonstrated actual 
knowledge of the rating criteria in his April 2006 notice of 
disagreement in which he specifically referred to the 
criteria for a higher rating (10%) under DC 6522 and 
explained how he believed he met that criteria.  The August 
2006 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected allergic rhinitis and chronic sinusitis, as 
well as the requirements for an extraschedular rating under 
38 C.F.R. § 3.321(b) and stated that, pursuant to 38 C.F.R. § 
4.10, disability evaluations center on the ability of the 
body or system in question to function in daily life, with 
specific reference to employment.  Moreover, the record shows 
that the appellant was represented by a Veteran's Service 
Organization and its counsel throughout the adjudication of 
the claims.  Overton v. Nicholson, 20 Vet. App. 427 (2006).  
Thus, based on the record as a whole, the Board finds that a 
reasonable person would have understood from the information 
that VA provided to the appellant what was necessary to 
substantiate his increased rating claims, and as such, that 
he had a meaningful opportunity to participate in the 
adjudication of his claims such that the essential fairness 
of the adjudication was not affected.  See Sanders, 487 F.3d 
at 891.

In this case, the Board finds that the notice errors did not 
affect the essential fairness of the adjudication because the 
Veteran had actual knowledge of what was necessary to 
substantiate his claims for increased ratings, which is shown 
by his statements contending that the severity of his 
disabilities were not considered correctly and by providing 
private medical statements in conjunction with his statements 
showing that his disabilities have worsened in severity and 
have limited his work duties.  Additionally, after the March 
2006 and August 2006 rating decisions, the Veteran was 
provided adequate notice regarding his claims for increased 
ratings; therefore, by way of the Veteran's actual knowledge 
and the overall development of his claims throughout the 
pendency of this appeal, the errors of notice are non-
prejudicial to the Veteran.

In addition to the foregoing analysis, to whatever extent the 
decision of the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date, the Board finds no 
prejudice to the Veteran in proceeding with the present 
decision.  Since the claim is being denied, any such 
effective date questions are moot.  The Veteran has had ample 
opportunities to meaningfully participate in the adjudicative 
claims process.  Any error or deficiency in this regard is 
harmless, and not prejudicial.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations in September 2005, July 2007, and September 
2007, obtained medical opinions as to the severity of 
disabilities.  All known and available records relevant to 
the issues on appeal have been obtained and associated with 
the Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.



ORDER

Entitlement to a compensable evaluation for sinusitis is 
denied and entitlement to an evaluation in excess of 10 
percent for allergic rhinitis is denied.




____________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


